                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


William T. Cooper, et al.,                      )
                                                )
Plaintiffs,
                                                )
                                                )
v.
                                                )                   Case No. 1:17-cv-0073
                                                )
Cory Hutcheson, et al.,
                                                )
Defendants.                                     )

                         REPLY IN SUPPORT OF MOTION FOR
                       PARTIAL JUDGMENT ON THE PLEADINGS


        Plaintiffs concede that the viability of the section 1983 claim they plead against Securus

depends in part, on whether Securus had agreed with the Mississippi County Sheriff’s Office to

engage in unconstitutional activity. They also admit that they have not made that allegation.

Plaintiffs nevertheless contend that they should be allowed to maintain a section 1983 claim

against Securus because discovery might reveal an agreement by it to participate in the Sheriff’s

unlawful conduct. Plaintiffs similarly admit that the “state actor” determination depends on the

circumstances, but argue that it should be enough for them to plead the conclusion that Securus

was a state actor, without supporting allegations of the circumstances leading to that conclusion.

If that is not enough to satisfy the Court, Plaintiffs say that they would be willing to allege in a

Third Amended Complaint the existence of an agreement between Securus and the Sheriff, even

though their investigation has thus far turned up nothing of the sort.

        That is not how the process works. “[L]egal conclusions can provide the framework of a

complaint, [but] they must be supported by factual allegations.” Walter v. Pyatt, No. 4:14-CV-57

JAR, 2014 U.S. Dist. LEXIS 73727, at *4-6 (E.D. Mo. May 30, 2014) (Ross, J.). Indeed, a “motion

to dismiss must be granted if the complaint does not contain enough facts to state a claim to relief
that is plausible on its face.” Demien Constr. Co. v. O’Fallon Fire Prot. Dist., 72 F. Supp. 3d 967,

969-70 (E.D. Mo. 2014) (Ross, J.) (emphasis added). As the quoted language indicates, this rule

is mandatory.

I.     The Court Should Dismiss Plaintiff’s Section 1983 Claim Because Their Allegations
       Do Not Show That Securus Was A State Actor.

       Securus’ Motion for Partial Judgment on the Pleadings, ECF No. 76 (“Mot.”), identified a

fundamental gap in Plaintiffs’ section 1983 claim: Securus can be liable only if it agreed with

Hutcheson, the former Mississippi County Sheriff, to participate in his unconstitutional searches,

yet Plaintiffs make no allegations to support that conclusion. Plaintiffs cannot and do not refute

that point, and instead content themselves by focusing on the liberal standard of pleading under

Rule 8. ECF No. 79, at 1-2 (insisting that a complaint needs only a “short and plain statement” to

survive dismissal); id. at 5 (“Because the determination of state action is necessarily fact-intensive,

dismissal or judgment on the pleadings is inappropriate.”); id. at 7 (asserting that “the Federal

pleading standard does not require the use of magic words in order to proceed with a case”).

Plaintiffs also demand extra solicitude because they filed their Second Amended Complaint

(“SAC”) “without the benefit of any discovery.” Id. at 4 (emphasis in original).

       Plaintiffs overstate the liberality of the governing pleading standard. “Rule 8 marks a

notable and generous departure from the hypertechnical, code-pleading regime of a prior era, but

it does not unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Ashcroft v. Iqbal, 556 U.S. 662 ,678-79 (2009). Indeed, Plaintiffs’ insistence that they need

discovery before they can make the required fact-intensive allegations of state action actually

“confirm[s] that their . . . allegations were made without supporting facts in the hope that they

would be permitted to embark upon a classic fishing expedition.” Freeman v. Bechtel Constr. Co.,

87 F.3d 1029, 1032 (8th Cir. 1996). The Eighth Circuit has called this approach an “abuse of the



                                                  2
liberal federal pleading rules” and rejected it as inappropriate, effectively dooming Plaintiffs’

argument. Id.

        Complaints are usually filed before discovery, and that is precisely the context in which

the Supreme Court and the Eighth Circuit have nevertheless said that “a complaint must contain

sufficient factual matter . . . to state a claim to relief that is plausible on its face.” Blomker v. Jewell,

831 F.3d 1051, 1055 (8th Cir. 2016) (quoting Ashcroft, 556 U.S. at 678) (emphases added). That

Plaintiffs have not yet taken discovery from Securus accordingly cannot justify continuing

litigation on a claim that lacks a plausibly alleged basis. Cf. Fed. R. Civ. P. 11(b) (observing that

every pleading presented to a court should be informed by a pre-filing “inquiry reasonable under

the circumstances”). In light of these mandates, the absence of alleged facts to support a “state

actor” conclusion regularly results in the dismissal of section 1983 claims.1

        Although Plaintiffs cite several cases in which courts rejected the dismissal of private

section 1983 claims, ECF No. 79, at 4-5, Securus can cite just as many and more—even just among

those involving Securus—in which courts have dismissed such claims. E.g. Clay v. Steele, 2013

U.S. Dist. LEXIS 140056 (E.D. Mo. Sept. 30, 2013) (dismissing section 1983 claim against

Securus); Moon v. Jordan, 2017 U.S. Dist. LEXIS 138628 (E.D. Mo. Aug. 29, 2017) (dismissing

section 1983 claim against Securus); Montgomery v. Securus Techs., 2020 U.S. Dist. LEXIS

106967 (W.D. Ky. June 18, 2020) (similar); Williams v. Securus Corr. Billing, 2014 U.S. Dist.

LEXIS 176821 (W.D. Pa. 2014) (dismissing section 1983 claim against Securus as “frivolous”

because “[t]he mere fact that Securus provides telephone services to prisoners pursuant to a




        1
          Lugar v. Edmonson Oil Co., 457 U.S. 922 (1982), the case that leads Plaintiffs’ argument
that section 1983 liability is “necessarily factbound” (ECF No. 79, at 5), tellingly arose from a
12(b)(6) dismissal that the Supreme Court affirmed in part. Id. at 940.


                                                     3
contract . . . is insufficient to transform Securus into a state actor”); Smith v. New York City Dep’t

of Corr., 2019 U.S. Dist. LEXIS 99476 (S.D.N.Y. 2019) (dismissing section 1983 claim against

Securus); Hernandez v. Securus Techs., Inc., 2017 U.S. Dist. LEXIS 29618 (D. Mass. 2017)

(similar). There is no standard reluctance to dismiss such claims, as Plaintiffs suggest.

       Indeed, not one of Plaintiffs’ examples even comes close to suggesting that dismissal is

improper in principle for a private-entity section 1983 claim. Plaintiffs have simply managed to

assemble a few examples on one side of the line for dismissal—and failed to demonstrate how this

case is like any of those in a meaningful way. There is a legal standard for this sort of claim.

Securus stated it in its motion, Mot. at 5-7, and Plaintiffs do not dispute it. To withstand a motion

to dismiss, Plaintiffs must “plead[] factual content that allows the court to draw the reasonable

inference that [Securus] is liable for the misconduct alleged.” Blomker, 831 F.3d at 1055. This

means that Plaintiffs must allege facts supporting a reasonable inference either that Securus had a

mutual understanding with Hutcheson to violate Plaintiffs’ constitutional rights or that Securus

was performing a function traditionally reserved exclusively to the government. Absent one of

those determinations, Securus cannot be liable, as Plaintiffs do not deny. “[T]he complaint must

contain sufficient facts, as opposed to mere conclusions, to satisfy the[se] legal requirements of

the claim.” Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007).

       As a final appeal to the liberality of pleading standards, Plaintiffs say the SAC does not

have to contain magic words like “mutual understanding,” although they say they would be willing

to add those words to a Third Amended Complaint if needed. ECF No. 79, at 7-8. Securus did not

argue that the section 1983 should be dismissed because it is missing any formulaic words or

phrases. The point is that Plaintiffs’ allegations, taken together, lack factual allegations that

Securus had an agreement with Hutcheson to support or participate in unlawful conduct. In fact,




                                                  4
the pleaded facts positively assert that Securus’ agreement with law enforcement was to engage in

lawful, and not unlawful, activity. As the SAC puts it, “[a] user is supposed to upload a document

to the Securus platform identifying and confirming the legal basis on which the ‘ping’ is based.”

SAC ¶ 31 (emphases added). Moreover, even if granted further leave to amend the SAC, the “bare

assertion[]” of an understanding would “amount to nothing more than a formulaic recitation of the

elements,” and “not entitled to be assumed true.” Ashcroft, 556 U.S. at 681; see also Scott v.

Russell, 2014 U.S. Dist. LEXIS 126234, *11 (E.D. Mo. Sept. 10, 2014) (dismissing section 1983

claim because allegation that supervisors failed to implement adequate policies was conclusory).

The problem for Plaintiffs is that their allegations do not suggest Securus had an agreement with

its Mississippi County law enforcement customer to provide data for unlawful searches, and no

amount of magic words will cure that failing.

II.    The Court Should Dismiss Plaintiffs’ Section 1983 Claim Because Their Allegations
       Do Not Show That Securus Had An Agreement With Hutcheson To Engage In
       Unconstitutional Activity.

       Securus pointed out that a “joint participation” section 1983 claim depends on the showing

of a mutual understanding between the private entity and the state to engage in the alleged

constitutional violation. Mot. at 5-7. Plaintiffs effectively concede that point by not disputing the

legal standard or offering any contrary authority; instead, they insist that their allegations show

Securus had such an understanding. Opp. 7-8. But Plaintiffs do not explain how that inference

could be reasonable, much less the “only reasonable inference to take from the allegations.” Opp.

8.

       There is no hint in the SAC that Securus had any awareness Hutcheson was using its system

for unauthorized LBS inquiries. Indeed, the SAC alleges that Securus would not have known,

because Securus allegedly just collected documents into a file system and did not review them.




                                                 5
Mot. 3 (citing SAC ¶¶ 32-33). In their opposition, Plaintiffs attempt to spin this fact into Securus’

“look[ing] the other way” while Hutcheson misused its LBS system. Opp. 2. That is like saying an

email provider “looked the other way” while somebody used email to hatch a conspiracy, just

because the email provider did not inspect all its transmissions to see if there were any unlawful

emails. Plaintiffs say Securus set up its system “to appear more useful to law enforcement

agencies.” Opp. 2. As Securus pointed out in its Motion, what law enforcement agencies

presumably want is an easy, efficient way to conduct lawful LBS inquiries. The notion that

facilitating unlawful inquiries would make the system more useful presupposes a shocking degree

of misconduct among law enforcement agencies. Plaintiffs have no answer other than to repeat,

without reason, the conclusion that their claim is plausible.

       Plaintiffs rely on two cases, Meier v. City of St. Louis, 934 F.3d 824 (8th Cir. 2019), and

Smith v. Insley’s, Inc., 499 F.3d 875 (8th Cir. 2007), that Plaintiffs say are “similar in concept” to

this case. They are similar only in that they involved plaintiffs trying to impose section 1983

liability on a private company. Closer scrutiny reveals meaningful differences. Meier and Smith

both involved towing companies that seized the plaintiffs’ vehicles, held them, and refused to give

them back (and in Smith, actually sold the vehicle). The conduct about which the plaintiffs

complained necessarily depended on government authority; tow companies cannot just pull

vehicles off the street on their own. See Smith, 499 F.3d at 881 (“Insley’s relied upon governmental

benefits in performing the tow . . . .”). By contrast, obtaining and sharing LBS information occurs

outside the government context and does not require government authority; “[t]he market for cell

phone data is now estimated to be in the billions of dollars.” Carpenter v. United States, 138 S. Ct.

2206, 2225 (2018) (Kennedy, J., dissenting). Moreover, far from affirmatively taking steps like

the tow companies in Meier and Smith, Plaintiffs say Securus simply “turn[ed] a blind eye to the




                                                  6
validity of LBS requests.” Opp. 7. The tow companies knew their conduct was unlawful. See 934

F.3d at 829-30 (“Doc’s Towing understood SLMPD’s intent”; SLMPD (the agency) had an

unlawful policy; and “Doc’s Towing willfully participated in SLMPD’s policy”).

        Plaintiffs’ other section 1983 cases (Opp. 5) also fail to cast doubt on the premise that

Plaintiffs must show a mutual agreement to engage in unlawful conduct. In Murray v. Wal-Mart,

Inc., 874 F.2d 555 (8th Cir. 1989), the court reiterated that it may deem a private party to be a state

actor as long as it is a “willful participant in joint activity . . . which activity deprived the plaintiff

of a constitutional right,” and recited various facts showing that Wal-Mart was “acting in concert

with the local police” to secure an unjustified arrest of the plaintiff. Id. at 558. In Wickersham v.

City of Columbia, 481 F.3d 591 (8th Cir. 2007), “the record contain[ed] evidence of a mutual

understanding that city police would work to restrict speech activities” at the private party’s event.

Id. at 599. In Austin Lawyers Guild v. Securus Technologies, Inc., 2015 U.S. Dist. LEXIS 178047

(W.D. Tex. 2015), the court noted that the “joint action test requires . . . factual allegations that

[the] county and private entity were willful or joint participants in [the] unconstitutional act.” Id.

at *47. The court inferred from the allegations that Securus was notified it was recording attorney-

client privileged calls and that “Securus and the Travis County Defendants willfully participated

in the decision to monitor confidential attorney-client telephone calls”—the alleged violation of

law. Id. at *46. Securus disputes those allegations; at any rate, Plaintiffs allege exactly the opposite

here, that Securus did not have notice about Hutcheson’s improper LBS inquiries and that Securus

agreed to provide LBS data in response to valid requests. SAC, ¶ 31 (“A user is supposed to upload

a document . . . identifying and confirming the legal basis. . . .”).




                                                    7
III.   The Court Should Dismiss Plaintiffs’ Section 1983 Claim Because The Allegations
       Fail To Show That Securus Was Performing A Function Traditionally Reserved
       Exclusively To The Government.

       A court may properly deem as a state actor a private party that performs a function that

“has been traditionally the exclusive prerogative of the state.” Gomez v. N. Dak. Rural Dev. Corp.,

704 F.2d 1056, 1058 (8th Cir. 1983). Plaintiffs cite several examples in which private parties were

engaged in specific roles of exclusively state functions. Opp. 8. Illustrative is Warner v. Grand

County, 57 F.3d 962 (10th Cir. 1995), in which the police had arrested a suspect, who was strip-

searched by a non-employee while she was in custody at the police station. In Rodriques v.

Furtado, 950 F.2d 805 (1st Cir. 1991), the police similarly employed a private-party to conduct a

search of the plaintiff’s vaginal cavity. From these cases, Plaintiffs extrapolate a principle of

startling breadth: that any person who facilitates a police search in any way is a state actor carrying

out a “public function” of “searches and investigations.”

       The distinctly passive role of Securus in providing a platform independently (mis)used by

Hutcheson stands in stark contrast to the active roles of the private parties engaged to perform the

searches in Warner and Rodriques. Indeed, even one who engages in an active role that assists the

state is not automatically a state actor: “The courts have consistently held that the mere fact that

an individual’s job involves the investigation of crime does not transform him into a government

actor.” Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1457 (10th Cir. 1995) (quoting

United States v. Garlock, 19 F.3d 441, 443-44 (8th Cir. 1994)). Consistent with this cautious

approach, “[f]ederal circuit courts have consistently held that police-like conduct of private

security guards is not automatically transformed into state action.” Amisi v. Melick, 2017 U.S. Dist.

LEXIS 71456, *17 (D.S.D. 2017) (collecting cases). Circuit courts reaching that conclusion

include those responsible for some of the cases that Plaintiffs cite. Gallagher, 49 F.3d at 1457;

Wade v. Byles, 83 F.3d 902, 906 (7th Cir. 1996) (privately employed guard “perform[ing] his


                                                  8
duties on public property, . . . for the public’s benefit,” and empowered to make arrests, was still

not a state actor).

        On Plaintiffs’ description of its authorities as showing that “searches and investigations at

the request of law enforcement are traditional and exclusive public functions,” Opp. 8, the Court

would thus face a conundrum. But the Seventh Circuit long ago explained the distinction. The

various powers of a security guard or an investigator “have been traditionally exercised by the

sovereign via the police, [but] none has been exclusively reserved to the police.” Wade, 83 F.3d at

906. Similarly, the Fifth Circuit has observed that detaining a suspected shoplifter and searching

the person’s bag do not make a guard a state actor, because “[w]hile these actions are usually

performed by police officers, private citizens do occasionally engage in them.” White v. Scrivner

Corp., 594 F.2d 140, 143 (5th Cir. 1979). These search functions are thus not “exclusively reserved

to the sovereign.” Id.

        In short, the question is not whether the government has traditionally performed a given

function, but whether that function has traditionally been exclusively performed by the

government. Plaintiffs’ cases involve such exclusively sovereign powers. As noted above, strip-

searching a suspect in custody is not something a private party could ever do without state power.

A forced police search of a person’s vaginal cavity is a sovereign act. In Smith, the court described

an exclusive function of “seizing and securing property for a criminal investigation.” 499 F.3d at

880.2 Camm v. Faith, 937 F.3d 1096 (7th Cir. 2019), involved a forensic analyst working alongside




        2
          Plaintiffs suggest that obtaining LBS data constitutes seizing “property” in the form of
cell phone data. Opp. 8. This description brushes by the reality that the supposed “property” was
in the hands of a private, third-party telephone company, not Plaintiffs. And Securus’ obtaining
the data and providing them to law enforcement agencies did not even deprive the phone
companies of the data—unusual for a process of supposedly “seizing and securing property.”
Plaintiffs’ threadbare assertion cannot convert an ordinary inquiry into a seizure of property.


                                                 9
police to secure and assess evidence at an active crime scene—the place where private citizens

can’t go beyond the yellow police tape.

       Securus did nothing like these things. It simply provided a means of obtaining information,

just as countless other companies like credit bureaus, banks, marketing research companies, news

aggregators, and more do in response to police inquiries. An activity so widespread in the private

sector is simply not and never has been an exclusively governmental function.

IV.    The Court Should Dismiss Plaintiffs’ Section 1983 Claim Because The Allegations
       Fail To Show That Securus Had A Policy Of Facilitating Unconstitutional LBS
       Inquiries.

       In its Motion, Securus pointed out that a private corporation cannot be liable under section

1983, even if it is treated as a state actor, unless the corporation has a policy of engaging in

unconstitutional conduct. Mot. 14. As the Eighth Circuit has stated, “a corporation acting under

color of state law will only be held liable under § 1983 for its own unconstitutional policies.”

Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975 (8th Cir. 1993). Securus observed that

Plaintiffs do not allege any Securus policy to provide LBS in response to invalid queries. Mot. 14.

       At best, Plaintiffs say that “Securus’ policy is to turn a blind eye to the validity of LBS

requests.” Opp. 7. As a matter of law, that allegation is not enough. The Eighth Circuit has

explained that “deliberate indifference to or tacit authorization” of misconduct can only constitute

a policy, for section 1983 purposes, “after notice to [the company’s policymaking] officials of that

misconduct.” Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 590-91 (8th Cir.

2004). Nothing in Plaintiffs’ SAC suggests anybody at Securus had notice that Hutcheson or

anyone else was using the LBS system for unauthorized inquiries and yet persisted to look the

other way.

       Securus’ Motion pointed out these deficiencies in the SAC, and Plaintiffs offer no response.

This issue should be dispositive on its own.


                                                10
V.     CONCLUSION

       Plaintiffs’ section 1983 claim against Securus has a fundamental flaw that the facts alleged

are insufficient to indicate—or from which to infer—that Securus was a state actor. Plaintiffs ask

the Court to preserve the claim so that they can use the powers of judicial discovery to search for

facts that might fill this gap. The Court should not suffer them to conduct that fishing expedition.

“Rule 12(b)(6) mandates the dismissal of a claim if there has been a failure to state a claim upon

which relief can be granted.” Szymanski v. Davidson, No. 4:09-cv-062, 2011 U.S. Dist. LEXIS

133049, at *7-9 (D.N.D. Nov. 17, 2011) (emphasis added). “If the complaint does not contain

enough facts,” as the SAC does not here, then “the motion to dismiss must be granted.” Demien

Constr., 72 F. Supp. 3d at 969 (emphasis added).



                                              /s/ Adam R. Fox

                                              Adam R. Fox (admitted pro hac vice)
                                              Gabriel Colwell (admitted pro hac vice)
                                              Marisol C. Mork (admitted pro hac vice)
                                              Squire Patton Bogs (US) LLP
                                              555 South Flower Street, 31st Floor
                                              Los Angeles, California 90071
                                              Telephone: (213) 624-2500
                                              Facsimile: (213) 623-4581
                                              adam.fox@squirepb.com
                                              gabriel.colwell@squirepb.com
                                              marisol.mork@squirepb.com

                                              Shawn T. Briner, #MO47286
                                              Briner Law Group
                                              424 S. Woods Mill Road, Suite 330
                                              Chesterfield, Missouri 63017
                                              Telephone: (314) 478-7227
                                              Facsimile: (314) 448-4300
                                              shawn.briner@brinerlaw.com

                                              Attorneys for Defendant Securus Technologies, LLC
                                              f/k/a Securus Technologies, Inc.



                                                11
                                     Certificate of Service

       The undersigned certifies that on September 24, 2020 the foregoing was electronically filed
with the Clerk of Court for service on all attorneys of record via the Court’s electronic filing
system.



                                             /s/ Adam R. Fox




                                               12
